DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
 	Claims 1-14 are objected to because of the following informalities:  
 	(1) Claim 1 recites “- a cutting station” at line 3, “- a means for positioning” at line 9 and “- an electronic control unit” at line 15 should be changed to “a cutting station” at line 3, “a means for positioning” at line 9 and “an electronic control unit” at line 15.
 	(2) Claim 1 recites “the space comprised between said first and second device” at lines 28-29 should be changed to “the space comprised between said first and second devices”.
 	(3) Claim 1 recites “at least said third device” at line 27 should be changed to “at least said third locking device”.
 	(3) Claim 2 recites “the third device” at lines 4-5, 15-16 and 19-20 should be changed to “the third locking device”.
 	(4) Claim 3 recites “the third device” at lines 3-4 and 9 should be changed to “the third locking device”.
 	(5) Claim 3 recites “the first device” at line 4 should be changed to “the first locking device”

 	(7) Claim 3 recites “the first and the third device” at line 7 should be changed to “the first and the third locking devices” 
 	(8) Claim 4 recites “the third device” at lines 6-7 should be changed to “the third locking device”.
 	(9) Claim 4 recites “the second device” at line 7 should be changed to “the second locking device”.
 	(10) Claim 5 recites “the third device” at line 4 should be changed to “the third locking device”.
 	(11) Claim 5 recites “said first device” at lines 6-7 should be changed to “the first locking device”.
 	(12) Claim 7 recites “said first and said second locking device” at lines 1-2 should be changed to “said first and said second locking devices”.
 	(13) Claim 14 recites “the third device” at lines 5-6 should be changed to “the third locking device”.
 	(14) Claim 14 recites “by means of said extraction means” at line 7 should be changed to “by said extraction means”.
 	Appropriate correction is required.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
 	(1) “said positioning means comprise three distinct locking devices, each of which is susceptible to act by reversibly locking on a transverse portion of the laminar material” in claim 1.
 	(2) “an electronic control unit responsible for controlling the operation of said apparatus” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “three distinct locking devices” (claim 1 at line 17) is interpreted as “a plurality of clamps for a third locking device, and at least one fixed clamp or a pair of opposing rollers for each first and second locking devices” (para.0062-0063 of instant publication application and fig.1, 21, 22 and 23). 
(2) “an electronic control unit” is interpreted as a general or special purpose computer. (para.0061). See In re Dossel.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “a cutting station, provided with at least one laser or plasma  cutting head movable within an operative cutting area, which is placed between an entrance and an exit of the laminar material into and out of said station in a longitudinal advancement direction of said material and is obtained above a receiving cavity of the cutting swarf of the laminar material;” at lines 3-8. It is unclear as to how the laminar material defines an entrance and an exit? As best understood, the cutting station having a housing that defines an entrance and an exit. It is also unclear as to how the receiving cavity part of the laminar material. As best understood,  the receiving cavity is configured to receive the cavity part of the laminar material. Examiner suggest to amend the above claim limitation to “a cutting station, provided with a housing and at least one the housing so that the laminar material is feed into and out of said station in a longitudinal advancement direction of said laminar material and is obtained above a receiving cavity for receiving the cutting swarf of the laminar material;”
 	Claim 1 recites “a portion of the laminar material inside the cutting station can be kept under tension” at lines 37-38. It is unclear if the laminar material is under tension or not. Examiner suggest to amend the above claim limitation to “a portion of the laminar material inside the cutting station is kept under tension”.
 	Claim 1 recites “it being possible thereby to free the translation of the third locking device with respect to said portion of laminar material” at lines 40-42. It is unclear what “it” refers to. In addition, it is unclear if free the translation of the third locking device is performing the function or not because claim language recites “possible”.
 	Claim 2 recites “the third device is actuated in locking to pull the laminar material with it” at lines 19-21. It is unclear what “it” refers to. 
  	Claim 11 recites “said cutting apparatus” at line 4. There insufficient antecedent basis regarding this claim limitation. It should be changed to “the apparatus”
 	Claim 14 recites “said third device maintained substantially coplanar to the cutting plane” at lines 5-6. The term "substantially coplanar" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially coplanar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 


Allowable Subject Matter
 	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Watanabe (US 2018/0079035), Pace (US 2001/0030180), Jack et al. (US 5,182,428), Harnisch et al. (US 2004/0108305), Pace (US 6,563,081).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a second device is arranged in proximity of said exit and a third device is arranged between said first and said second devices, of the three locking devices at least said third device being movable along said longitudinal advancement direction in the space comprised between said first and second device; and said electronic control unit is programmed to coordinate the actuation of the three locking devices in locking and in unlocking on the laminar material, in such a way that a portion of the laminar material inside the cutting station can be kept under tension on the cutting plane by combining the action of the first locking device with the third device or with the second locking device, it being possible thereby to free the translation of the third locking device with respect to said portion of laminar material, while continuing to maintain the latter under tension. 

 	Below are some of example of related prior art:
 	Watanabe shows at least one laser (50, 60) for processing the laminar workpiece (4) and rollers (23a, 23b, 30a, 30b, 13m, 13n, 13j, 13k) that can be used locking devices.  However, Watanabe does not show the third locking device being movable along said longitudinal advancement direction in the space comprised between said first and second devices and said electronic control unit is programmed to coordinate the actuation of the three locking devices in locking and in unlocking on the laminar material. 
 	Pace shows a laser and/or plasma for cutting strips, and rollers (31 and 41) for straightened and transport the strips. However, Pace does not show the third locking device being movable along said longitudinal advancement direction in the space comprised between said first and second devices and said electronic control unit is programmed to coordinate the actuation of the three locking devices in locking and in unlocking on the laminar material.
 	Jack et al. shows an apparatus having a laser device for removing target section of the sheet material and clamping jaws (7 and 8) that moves in a transverse direction and sheet advancement direction (col.7 at lines 39-52). However, Jack et al. is silent regarding he third locking device being movable along said longitudinal advancement direction in the space comprised between said first and second devices and said 


Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIMMY CHOU/Primary Examiner, Art Unit 3761